Order entered September 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00415-CV

                        JUST ENERGY TEXAS I CORP., Appellant

                                               V.

       TEXAS WORKFORCE COMMISSION AND CEDRIC THOMAS, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07637-I

                                           ORDER
       We GRANT appellant’s September 26, 2014 unopposed motion to extend time to file

reply brief and ORDER the brief be filed no later than November 6, 2014. We caution appellant

that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE